MEMORANDUM **
Michael Kozlowski appeals from his 60-month sentence and guilty-plea conviction for traveling with the intent to engage in a sexual act with a juvenile and coercion and enticement in violation of 18 U.S.C. §§ 2422(b) and 2423(b).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Kozlowski’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Kozlowski did not file a pro se supplemental brief, and the Government did not file an answering brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.